Citation Nr: 1724801	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  09-00 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder. 

2.  Entitlement to service connection for temporomandibular joint (TMJ) syndrome. 

3.  Entitlement to service connection for post-traumatic headaches, to include as residuals of a traumatic brain injury (TBI). 

4.  Entitlement to service connection for a right knee disorder. 

5.  Entitlement to service connection for a left knee disorder. 

6.  Entitlement to service connection for a gynecological disorder, to include post tubal ligation syndrome, endometriosis, vaginitis, fibroids, and hysterectomy with bilateral salpingo-oophorectomy. 

7.  Entitlement to service connection for incontinence, to include as secondary to post tubal ligation syndrome. 
8.  Entitlement to service connection for excessive hanging skin, to include as a result of numerous surgeries associated with post tubal ligation syndrome. 

9.  Entitlement to service connection for a gastrointestinal disorder, to include irritable bowel syndrome (IBS). 

10.  Entitlement to service connection for an acquired psychiatric disorder. 

11.  Entitlement to service connection for a disability to account for bilateral shoulder pain. 

12.  Entitlement to service connection for a disability to account for back pain. 

13.  Entitlement to service connection for arthritis. 

14.  Entitlement to service connection for asthma.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel



INTRODUCTION

The Veteran served on active duty from July 1980 to February 1986 and from May 1986 to August 1992. 

The first 10 issues identified above come before the Board of Veterans' Appeals (Board) on appeal from the July 2003, April 2007, and August 2008 rating decisions issued by the VA RO in St. Petersburg, Florida. 

In December 2010, the Veteran presented sworn testimony on the first 10 issues identified above during a hearing before a Veterans Law Judge (VLJ).  In a March 2011 decision, the Board remanded these 10 issues for further development, including providing VA examinations.  The Board also remanded issues 11-14, above, for the issuance of a statement of the case (SOC).  The SOC was issued in April 2015, and the Veteran perfected her appeal in June 2015.

When the case returned to the Board, the Veteran was advised in July 2015 that the VLJ who had presided over the hearing in 2010 had since retired from the Board, and she was given the opportunity for another hearing.  She did request another hearing, which was then held before the undersigned VLJ in November 2015. 

The Veteran has not alleged any deficiency with the conduct of her November 2015 hearing as to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97   (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

In May 2016, these issues were remanded again for further development. 


The issues of entitlement to service connection for a disability to account for bilateral shoulder pain, for asthma, for incontinence, and for a gastrointestinal disorder, to include IBS, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran does not have a current diagnosis of a cervical spine disorder; TMJ syndrome; post-traumatic headaches, to include as residuals of a TBI; a right knee disorder; a left knee disorder; a gynecological disorder, to include post tubal ligation syndrome, endometriosis, vaginitis, fibroids, and hysterectomy with bilateral salpingo-oophorectomy; excessive hanging skin, to include as a result of numerous surgeries associated with post tubal ligation syndrome; an acquired psychiatric disorder; a disability to account for back pain; or arthritis that has been shown to be etiologically related to her active military service or to a service-connected disability.


CONCLUSIONS OF LAW

1. The criteria for service connection for a cervical spine disorder have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

2.  The criteria for service connection for TMJ syndrome have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

3.  The criteria for service connection for post-traumatic headaches, to include as residuals of a TBI, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

4.  The criteria for service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

5.  The criteria for service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

6.  The criteria for service connection for a gynecological disorder, to include post tubal ligation syndrome, endometriosis, vaginitis, fibroids, and hysterectomy with bilateral salpingo-oophorectomy, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

7.  The criteria for service connection for excessive hanging skin, to include as a result of numerous surgeries associated with post tubal ligation syndrome, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

8.  The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

9.  The criteria for service connection for a disability to account for back pain have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

10.  The criteria for service connection for arthritis have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the United State Court of Appeals for Veterans Claims (Court).  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The points below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show, on these claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.   

Neither the Veteran nor her representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

The regulations pertinent to this decision (38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309) were initially provided to the Veteran in the November 2008 statement of the case (SOC) and April 2015 SOC.  Since she has had adequate notice of the pertinent laws, they will not be repeated in full here.


In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2016); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Service connection may also be established on a secondary basis for a disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  In order to establish entitlement to service connection on a secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Cervical spine disorder, TMJ syndrome, and post-traumatic headaches, to include as residuals of a TBI

The Veteran asserts that she has a cervical spine disorder, TMJ syndrome, and post-traumatic headaches as a result of a May 1990 motor vehicle accident (MVA).  Service treatment and dental records reflect findings of and treatment for a cervical spine disorder, TMJ syndrome, and post-traumatic headaches following the accident.  The Veteran was evaluated by a private neurologist, Dr. R.C.P., in June 1990.  She described headaches since her May 1990 accident.  The impression included post-traumatic headaches and cervical strain.  In a September 1990 letter, the Veteran's private chiropractor, W.B.W., indicated that she sustained injuries to her TMJ in the May 1990 accident.  W.B.W. also indicated that the Veteran's injuries sustained during the accident resulted in headaches. 

Post-service treatment records reflect complaints regarding and treatment for neck pain and headaches.  During private treatment in April 2003, the Veteran described TMJ syndrome since her 1990 accident.  In her April 2008 notice of disagreement (NOD), the Veteran indicated that her headaches began during service, and that she continued to suffer from these headaches.  She added that she also continued to suffer from TMJ syndrome.  During the December 2010 hearing, the Veteran's representative indicated that the Veteran's problems occurred on active duty and had been ongoing since.  The Veteran described ongoing problems with her neck since service.  She also reported that she was given a splint for TMJ syndrome during service, which she continued to use.  She added that she had problems opening her mouth and chewing due to pain.  The Veteran further testified that she continued to experience headaches from the time of her in-service accident until the present. 

The Veteran was afforded a VA examination to evaluate her claimed cervical spine disorder in March 2007.  She gave a history of a stroke in 2004 and two strokes in 2006.  She also gave a history of being diagnosed with chronic cervicalgia following her 1990 accident.  X-ray studies at that time were noted to be normal with the exception of a congenital C1-2 odontoid abnormality.  She complained of spasms in her neck and all over her body since her stroke.  The pertinent diagnosis was cervical bulging disk C5-7 without neuroforaminal or spinal impingement.  The examiner commented that there were no objective findings or radiculopathy to support the symptomatology, and the current cervical and body spasms appeared to be part of a chronic stroke syndrome superimposed on chronic subjective cervicalgia.  The examiner added that she could not state without resorting to mere speculation what percent each contributed to the whole.

Subsequently, the Veteran submitted a March 2008 letter from W.B.W., in which he stated that the Veteran had been evaluated for injuries sustained in her 1990 accident.  He gave an excerpt from a January 1991 report which stated that the Veteran experienced severe spasms resulting in very limited range of motion of the cervical spine, and the cervical spine injuries resulted in post-traumatic headaches, right upper extremity radicular paresthesia, and right TMJ dysfunction.  W.B.W. added that the Veteran exhibited findings of facial paresthesia and cervical radiculopathy.  He stated that these problems were permanent in 1990-1991 and continued to be problematic throughout the following years.  In October 2008 correspondence, the chiropractor who took over W.B.W.'s practice, E.G.M., indicated that, after caring for the Veteran, performing an updated examination, and correlating civilian and military records, it was well within reasonable medical probability that the Veteran's problems, including neck pain with radicular signs and symptoms, chronic headaches, and TMJ syndrome, were related to military service. 

While the March 2007 VA examiner noted that chronic stroke syndrome appeared to be superimposed on chronic subjective cervicalgia, cervicalgia is simply another way of describing neck pain, which does not, in and of itself, constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub nom.  Sanchez-Benitez v. Principi.  The VA examiner attributed the Veteran's current complaints to her stroke(s); however, the Veteran testified in December 2010 that she experienced spasms, tingling down her arm, and an inability to rotate her neck without pain prior to her first stroke.  

Due to the inadequacies of the March 2007 VA opinion, the Veteran was afforded a new VA cervical spine examination in January 2015.  Upon review of the claims file and examination of the Veteran, the examiner noted that the Veteran had a diagnosis of a cervical strain.  The examiner determined that the Veteran's neck condition is less likely as not caused by or a result of her service.  The examiner noted that the Veteran's service treatment records show neck pain in service in 1990.  There was no recorded continuity of care or chronic problems until 2008 or 20 years after discharge.  She verbally stated that neck pain started to bother her after her cerebral vascular accident and headaches.  The examiner found that the most likely cause of cervical narrowing is aging and aggravated by her cerebral vascular accident.  

In January 2015, the Veteran was also afforded a VA TMJ examination.  Upon review of the claims file and examination of the Veteran, the examiner noted that the Veteran had a normal jaw examination with no pathology.  TMJ had resolved.  There were no clicks, and movement was normal.  The examiner found that her reported symptoms were most likely caused by dystonia, conversion disorder. 

In January 2015, the Veteran was also afforded a VA headache examination.  Upon examination of the Veteran and review of the claims file, the examiner determined that the Veteran's headaches are less likely as not caused by or a result of service.  The VA examiner noted that the Veteran clearly described tension headaches, and she was treated for tension headaches.  This is most likely due to her verbal statement that headaches started to bother her after her cerebral vascular accident and not her in-service MVA. 

Regarding the Veteran's claims for TMJ syndrome, cervical spine disability, and post-traumatic headaches, to include as residuals of a TBI, the Board finds that service connection is not warranted, in light of the 2015 VA opinions and examination results.  The January 2015 VA examiner determined that the Veteran's neck condition is less likely as not caused by or a result of the service.  The examiner found that the most likely cause of cervical narrowing is aging and aggravated by her post-service cerebral vascular accident.  The January 2015 VA examiner also determined that the Veteran's headaches are less likely as not caused by or a result of service, finding that the Veteran's headaches were tension headaches, which most likely began after her cerebral vascular accident and not her in-service MVA.  Further, the January 2015 VA examiner found that the Veteran had a normal jaw examination with no pathology.  As the January 2015 VA examiners reviewed the claims file and the Veteran's medical history, examined her, and provided a detailed rationale for the opinions provided, the Board finds these opinions to be the most probative medical evidence of record on these matters.  As such, the Board finds that service connection is not warranted for a cervical spine disability, TMJ syndrome, or post-traumatic headaches, to include as residuals of a TBI, on a direct basis.  

In denying these claims, the Board has considered that the October 2008 letter from her private chiropractor suggests a nexus between TMJ syndrome, neck pain, and headaches and her service.  However, the October 2008 opinion, that it was "within reasonable medical probability" that neck pain, TMJ syndrome, and headaches were related to injuries sustained during service, is simply too speculative to establish a nexus.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a medical nexus).  Moreover, absolutely no rationale was provided to support the opinion.  As such, this opinion is not probative with regard to these matters.

With regard to the March 2008 letter suggesting that the Veteran's cervical spine disability has been ongoing since service, the Board does not find this opinion to be probative on this matter, as there is no indication that the chiropractor reviewed the claims file, and the examiner gave no discussion regarding specific post-service evidence supporting the conclusion that the Veteran's cervical spine symptoms were chronic since service.  As such, this opinion is not probative with regard to these matters. 

With regard to the March 2008 private chiropractor's opinion linking headaches and TMJ to a cervical spine disability, service connection cannot be granted on a secondary basis, as service connection for a cervical spine disability is also being denied in this determination.  

The Veteran's lay statements and testimony have been considered in this decision.  She is competent to report her observable symptoms, such as pain.  However, as a layperson, the Veteran is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis or etiology of a specific disability.  

Additionally, the Board notes that arthritis is included in the list of chronic diseases under 38 C.F.R. § 3.309(a) eligible for presumptive service connection consideration.  The evidence fails to establish that arthritis of the cervical spine manifested to a compensable degree within one year of discharge from service.  Moreover, the Veteran was noted at the January 2015 VA examination as having a cervical strain, and not degenerative arthritis of the spine.  Without evidence of a chronic disease manifested to a compensable degree within one year of discharge from service, presumptive service connection is unavailable.


In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since the preponderance of the evidence is against the claims, the benefit of the doubt doctrine does not apply and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Right and left knee disorders

The Veteran contended at the December 2010 hearing that she has experienced ongoing problems with her knees, including swelling, since service.

The threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  A January 2015 VA examination report showed a normal physical examination of the knees, and the examiner noted that the Veteran had normal bilateral knees with no pathology.  There is no medical evidence to the contrary documenting a specific diagnosis of a disability of either knee. 

The Veteran's lay statements and testimony have been considered in this decision.  She is competent to report her observable knee symptoms, such as pain.  However, as a layperson, the Veteran is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis or etiology of a specific disability.    

Symptoms alone, such as pain or swelling, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez, v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub nom.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001)).  Thus, without a specific diagnosis of a knee disability of some kind at any time during the appeal period, there may be no service connection for these claimed disabilities.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  As such, service connection is denied for a right knee and a left knee disability.


Gynecological disorder, to include post tubal ligation syndrome, endometriosis, vaginitis, fibroids, and hysterectomy with bilateral salpingo-oophorectomy

The Veteran is seeking service connection for a gynecological disorder as a result of her service.

A review of the Veteran's service treatment records reveals that the Veteran underwent a bilateral tubal ligation (BTL) in January 1990, the day after she delivered her child.  Her July 1992 separation from service medical records were silent for gynecological complaints.

A January 1997 Operation Record from Santa Rosa Medical Center noted preoperative diagnoses of chronic pelvic pain, endometriosis, and fibroid uterus.  The Veteran underwent a total abdominal hysterectomy with ovarian preservation on January 15, 1997.  She also underwent bilateral salpingo-oophorectomy in December 1998, and had lap band surgery post service as well. 

In a December 2007 letter from her private physician, Dr. George discussed her pertinent medical history.  She then stated that, while she certainly could in no way prove cause and effect, she could verify that there is a post tubal syndrome and that the pelvic pain the Veteran suffered could be associated with the tubal ligation.  She further stated it is a sort of nebulous syndrome, but there have been multiple patients that have had significant pain following the tubal ligation procedure.  There is evidence that endometriosis can follow the procedure and evidence that patients experience menstrual abnormalities.  She noted the physiology behind this is uncertain, but she states that she has seen in her practice many patients who ultimately undergo hysterectomies and continue to suffer with pain.  She also stated they may experience adhesion formation which can cause further pelvic pain.  She concluded by saying that she could not prove cause and effect, but she could verify that there is indeed an association with tubal ligation and some of the problems that the Veteran has experienced.  She concluded it is as likely as not that this condition began during her service in the military, as that is when the tubal ligation was performed. 

In a September 2008 letter from Dr. George, she clarified that the Veteran's chronic health issues, to include adhesion formation and major surgeries, do not stem from hormone replacement therapy.  The Veteran did not initiate hormone replacement therapy until after she had undergone two laparoscopic surgeries (identifying the endometriosis) and the hysterectomy and the bilateral salpingo-oophorectomies.  She stated that it is as likely as not that the chronic gynecological health issues and mood swings could have been aggravated by the tubal ligation performed during active duty.  She stated it is as likely as not that the Veteran suffers post tubal ligation syndrome.  

A January 2015 VA examination report noted that the Veteran had previously been diagnosed with tubal ligation syndrome, endometriosis, vaginitis, and uterine fibroids.  The examiner noted that the Veteran underwent bilateral tubal ligation in January 1990, the day after she delivered her child.  She received counseling prior to the procedure that she had requested.  With regard to post tubal ligation syndrome, the examiner determined that there is no objective evidence that the Veteran ever suffered from this syndrome, which per Dr. George's letter, is a nebulous and undefined condition, diagnosed on the basis of mere speculation.  This diagnosis was not even considered until 2007, years after the Veteran's hysterectomy and bilateral salpingo-oophorectomy.  The examiner found that no current gynecological disorder or condition is related to post tubal ligation syndrome, and no opinion can be rendered.  

With regard to endometriosis, the examiner noted that endometriosis was diagnosed in December 1996 at a laparotomy, after the Veteran's separation from the military, and was not shown in service or aggravated by service.  Also, medical literature notes that the development of endometriosis is uncommon in women who have undergone BTL because the occluded tubes do not allow the outflow of menstrual fluid into the peritoneal cavity.  The examiner found no current gynecological disorder or condition related to endometriosis and that no opinion can be rendered.  

With regard to vaginitis, the Veteran's current examination and laboratory results were normal.  There is no evidence of chronic or continuous vaginitis.  The examiner found that no current gynecological disorder or condition is related to vaginitis, and no opinion can be rendered.  With regard to uterine fibroids, the Veteran was diagnosed with uterine fibroids in 1996, after her separation from the military.  The examiner noted that the Veteran is status post hysterectomy, unrelated to service.  Again, the examiner determined that no current gynecological disorder or condition was found related to uterine fibroids, and no opinion can be rendered.

With regard to the Veteran's hysterectomy and bilateral salpingo-oophorectomy, the Veteran underwent a total hysterectomy for chronic pelvic pain second to endometriosis and uterine fibroids on January 1997.  Both of these conditions were diagnosed after the Veteran's separation from the military, and not directly service connected.  In addition, the conditions that led to her hysterectomy are not related to her in-service bilateral tubal ligation, and hence not secondary or aggravated conditions.

The examiner determined that there is no objective evidence that either endometriosis or uterine fibroids were caused by or related to late effects of the Veteran's tubal ligation.  The operative report of laparotomy in 1996 notes no evidence of endometrial implants in both adnexa nor evidence of retrograde menstruation.  Medical evidence notes that endometriosis is uncommon status post BTL, as the procedure occludes the fallopian tubes, preventing outflow of menstrual blood into the peritoneal cavity.  An endometrial implant was noted in the cul-de-sac.  There is no physiological link or medical evidence that uterine fibroids are caused by or aggravated by BTL.  Only one small adhesion was noted in the right adnexa; if adhesions secondary to BTL had caused the Veteran's pelvic pain, as suggested by Dr. George, these would have been bilateral and much more extensive.

Upon review of all evidence, the Board finds that service connection is not warranted, in light of the January 2015 VA opinions and examination results.  Essentially, the examiner considered the Veteran's gynecological and surgical history and determined that no current gynecological condition is found and therefore no opinion could be rendered on this matter.  As the January 2015 VA examiner reviewed the claims file and medical history, examined the Veteran, and provided a detailed rationale for the opinions provided, the Board finds these opinions to the be the most probative medical evidence of record on the matter.  As such, the Board finds that service connection is not warranted for a gynecological disorder, to include post tubal ligation syndrome, endometriosis, vaginitis, fibroids, and hysterectomy with bilateral salpingo-oophorectomy.  

In denying these claims, the Board has considered the December 2007 letter from the Veteran's private gynecologist, Dr. George.  However, the Board finds the physician's statement that there is a post tubal syndrome and that the pelvic pain the Veteran suffered could be associated with the tubal ligation to be too speculative to establish a nexus.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a medical nexus).  Moreover, while the physician refers to medical literature, she does not identify the literature, and she gave no indication that she reviewed the claims file in full, to include the Veteran's service treatment records and pertinent medical records concerning surgeries that occurred prior to 2002 when she began treating the Veteran.  As such, this opinion is not probative with regard to these matters.

In her September 2008 opinion, Dr. George clarified that she does not believe that the Veteran's chronic health issues stem from hormone replacement therapy.  The physician does indicate in this opinion that she reviewed the Veteran's military and civilian records.  However, the Board ultimately finds the January 2015 VA opinion to be more probative in this case.  The September 2008 VA opinion does not cite any in-service treatment or complaints, not does it discuss in detail the Veteran's post-service surgeries or treatment.  The January 2015 VA opinion provides a more detailed rationale, notes the Veteran's assertions, and cites specific medical records, both in service and post service, as well as specific findings from the surgeries that support the opinions reached.  As such, the September 2008 private opinion is not probative with regard to these matters. 

The Veteran's lay statements and testimony have been considered in this decision.  She is competent to report her observable symptoms, such as pain.  However, as a layperson, the Veteran is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis or etiology of a specific disability.  

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Excessive hanging skin, to include as a result of numerous surgeries associated with post tubal ligation syndrome

The Veteran is seeking service connection for excessive hanging skin due to numerous surgeries associated with post tubal ligation syndrome. 

As noted above, the Veteran underwent a BTL during service, and, post service, she underwent a hysterectomy with bilateral salpingo-oophorectomy and lap band surgery.

There is no medical evidence of record linking excessive hanging skin to service, to include in-service BTL.  The Veteran gave no indication of complaints related to excessive hanging skin on her July 1992 Report of Medical History upon separation from service, nor did the July 1992 Report of Medical Examination upon separation from service document any problems relating to excessive hanging skin.  The Veteran's lay statements and testimony have been considered in this decision.  She is competent to report her observable symptoms.  However, as a layperson, the Veteran is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis or etiology of a specific disability.  As such, the Board finds that service connection is not warranted for excessive hanging skin on a direct basis.  

Additionally, service connection cannot be granted on a secondary basis, as service connection has not been granted for any of the aforementioned surgeries or residuals of the surgeries, to include post tubal ligation syndrome.  

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Acquired psychiatric disorder

The Veteran is seeking service connection for an acquired psychiatric disorder.  Specifically, the Veteran is claiming irritability and mood swings associated with a hysterectomy and post tubal ligation syndrome.   

A review of service treatment records does not reveal complaints, treatment, or diagnoses of an acquired psychiatric disorder.   The Veteran denied psychiatric complaints on her July 1991 Report of Medical History, and psychiatric evaluation was noted as normal on her July 1991 Report of Medical Examination.  Her July 1992 medical records upon separation from service were also silent for psychiatric complaints.

In January 2015, the Veteran underwent a VA examination and was diagnosed with adjustment disorder with mixed anxiety and depressed mood.  The Veteran reported that she had no complaints of psychiatric issues in the military and only began to seek help in the late 1990s.  The examiner determined that an adjustment disorder with mixed anxiety and depressed mood is less likely as not caused by or a result of military service, including in-service tubal ligation.  The examiner noted that the Veteran was never treated for mental health issues while on active duty.  The Veteran focuses on her current medical problems and financial stresses.  She does not relate any significant amount of her mental health distresses to anything that happened during the military, including any disease which may or may not have begun at that time.  Her main physical concern is what she calls her strokes, which have been diagnosed as conversion disorder symptoms, and which began after she left the military. 

As the January 2015 VA examiner specifically did not link the Veteran's psychiatric disorder to her military service and there is no medical evidence to the contrary, the Board finds that service connection is not warranted for an acquired psychiatric disorder on a direct basis.  

Additionally, service connection cannot be granted on a secondary basis, as service connection for hysterectomy and post tubal ligation syndrome is also being denied in this determination.  

The Veteran's lay statements and testimony have been considered in this decision.  She is competent to report her observable symptoms.  However, as a layperson, the Veteran is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis or etiology of a specific disability.  

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Disability to account for back pain

The Veteran is seeking service connection for a back disability as a result of her active service.

Service treatment records from November 1980 indicate she sought treatment for back pain, and the Veteran's assertions and current medical records suggest she continued to experience recurrent back pain throughout the period on appeal.

In August 2016, the Veteran underwent a VA examination, at which she was diagnosed with a lumbosacral strain and she reported lower back pain beginning following a MVA in 1990 in service.  In an August 2016 VA opinion, the examiner determined that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted the Veteran's in-service MVA and complaints of back pain.  She also noted that the Veteran did not report any  problems with her back upon separation from service in 1992 or for several years after service.  Further, the Veteran reported that, as she "got older", after her 3 cerebrovascular accidents, her back pain increased.  

Upon review of all evidence of record, the Board finds no medical evidence linking a current back disability to the Veteran's service.  The Veteran's July 1992 Report of Medical Examination upon separation from service noted a normal spine upon clinical evaluation.  Moreover, the August 2016 VA examiner specifically indicated that the Veteran's back disability was less likely as not related to her service.  The claims file contains no medical evidence to the contrary.  As such, service connection cannot be granted for a disability to account for back pain on a direct basis.    

The Veteran's lay statements have been considered in this decision.  She is competent to report her observable back symptoms, such as pain.  However, in this case, the Veteran is without the appropriate training and expertise to offer an opinion on a medical matter, including the diagnosis or etiology of a back disability.  

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Arthritis

The Veteran is seeking service connection for arthritis as a result of her active service.

While the Veteran did report swollen or painful joints on her July 1992 Report of Medical History upon separation from service, service treatment records do not reveal complaints, treatment, or diagnoses related to arthritis.  Moreover, arthritis is not noted on the Veteran's July 1992 medical records upon separation from service. 

Upon review of all evidence of record, the Board finds no medical evidence linking a current diagnosis of arthritis of any kind to the Veteran's service.  The Veteran's lay statements have been considered in this decision.  She is competent to report her observable symptoms, such as pain.  However, in this case, the Veteran is without the appropriate training and expertise to offer an opinion on a medical matter, including the diagnosis or etiology of an arthritis disability.  As such, service connection cannot be granted for arthritis on a direct basis.   

Additionally, the Board notes that arthritis is included in the list of chronic diseases under 38 C.F.R. § 3.309(a) eligible for presumptive service connection consideration.  However, the evidence fails to establish that arthritis manifested to a compensable degree within one year of discharge from service.  Moreover, the Veteran has failed to identify specific joints or complaints that could be identified as early evidence of potential arthritis.  Without evidence of a chronic disease manifested to a compensable degree within one year of discharge from service, presumptive service connection is unavailable.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for a cervical spine disorder is denied. 

Entitlement to service connection for TMJ syndrome is denied. 

Entitlement to service connection for post-traumatic headaches, to include as residuals of a TBI, is denied. 

Entitlement to service connection for a right knee disorder is denied. 

Entitlement to service connection for a left knee disorder is denied. 

Entitlement to service connection for a gynecological disorder, to include post tubal ligation syndrome, endometriosis, vaginitis, fibroids and hysterectomy with bilateral salpingo-oophorectomy, is denied. 

Entitlement to service connection for excessive hanging skin, to include as a result of numerous surgeries associated with post tubal ligation syndrome, is denied. 

Entitlement to service connection for an acquired psychiatric disorder is denied. 

Entitlement to service connection for a disability to account for back pain is denied. 

Entitlement to service connection for arthritis is denied. 


REMAND

Additional development is needed prior to adjudication of the remaining claims on appeal.

In May 2016, the Board remanded the issues of entitlement to service connection for a bilateral shoulder condition and for asthma, in part, to obtain medical opinions regarding the etiology of any related diagnosed disabilities.  In August 2016, the Veteran underwent relevant VA examinations, at which she was diagnosed with asthma, a bilateral shoulder strain, suspected os acromiale of the left shoulder, and minimal osteoarthritis of the glenohumeral joint of the right shoulder. 

The accompanying August 2016 VA medical opinions ultimately did not link the Veteran's shoulder disabilities or asthma to service on the basis that the Veteran's service treatment records were essentially negative for related complaints.  However, the May 2016 remand specifically noted that service treatment records reflect that the Veteran sought treatment for shoulder pain following a motor vehicle accident in May 1990, and the Veteran indicated in her July 1992 Report of Medical History that she experienced asthma during her active duty service.  Moreover, the Board notes that it cannot be determined that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337   (Fed. Cir. 2006).  Accordingly, new VA opinions must be obtained which consider these in-service complaints. 

With regard to the Veteran's gastrointestinal disorder, to include IBS, claim, a review of the service treatment records reveals that the Veteran was noted as possibly having mild IBS in April 1990.  A January 2015 VA examiner noted that the Veteran had previous diagnoses of IBS, gastroparesis status post lap band surgery due to obesity, and chronic constipation.  At this examination, the Veteran reported that she had an elective lap band surgery after service second to obesity.  She lost 80 pounds but has had a side effect of gastroparesis since her surgery.  The examiner noted that the Veteran had a probable diagnosis of IBS in service, but the Veteran currently has only symptoms of chronic constipation and this symptom is most likely caused by her gastroparesis and slow emptying syndrome (per studies) second to her elective lap band surgery.  The examiner stated that most likely the Veteran's IBS is resolved but the examiner could not tell without mere speculation.

Subsequently, the Veteran continued to be noted in VA treatment records as having IBS, to specifically include in a May 2016 VA treatment record documenting diagnoses of gastroesophageal reflux disease, abdominal pain and bloating, and IBS-constipation.  In light of these recent VA treatment records, the Board finds that an addendum opinion should be obtained addressing current diagnoses and etiology.

With regard to the Veteran's claim for service connection for incontinence, the Veteran reported a history of urinary tract infections on her July 1992 Report of Medical History.  While the January 2015 VA gynecological examination specifically noted that the Veteran did not have incontinence, a recent VA treatment record from July 2016 reflects a diagnosis of urinary incontinence.  As such, the Veteran should be provided a VA examination to address the etiology of her current urinary incontinence.

Upon remand, all outstanding VA treatment records should be associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all available medical records from the VA medical facilities in Salisbury and Charlotte from August 2016 through the present.

2. Return the claims file to the VA examiner who provided the August 2016 VA asthma opinion so that an addendum opinion may be obtained.  If the same examiner is not available, an opinion can be provided by another VA examiner.  The examiner should be asked to provide an opinion as to whether it is at least as likely as not that the Veteran's asthma was incurred during, or caused by, her active duty service.  In providing this opinion, the examiner should specifically discuss the Veteran's July 1992 Report of Medical History which indicated she experienced asthma during service, with the examiner's notation that the last problems had been more than one year ago, and she was taking no medications at that time. 

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner should provide a complete rationale for any opinions provided.  If additional examination is needed to render the above-requested opinion, such should be provided.

3. Return the claims file to the VA examiner who provided the August 2016 VA shoulder opinion so that an addendum opinion may be obtained.  If the same examiner is not available, an opinion can be provided by another VA examiner.  The examiner should be asked to provide an opinion as to whether it is at least as likely as not that a disability of either shoulder was incurred during, or caused by, her active duty service.  In providing this opinion, the examiner should specifically discuss the Veteran's in-service complaint of right shoulder pain following a motor vehicle accident in May 1990 and notation in July 1992 of continuing shoulder pain/muscle spasm in right shoulder since MVA.   

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner should provide a complete rationale for any opinions provided.  If additional examination is needed to render the above-requested opinion, such should be provided.

4. Return the claims file to the VA examiner who provided the January 2015 VA gastrointestinal disorder opinion so that an addendum opinion may be obtained.  If the same examiner is not available, an opinion can be provided by another VA examiner.  The examiner should be asked to provide an opinion as to whether it is at least as likely as not that any diagnosed gastrointestinal disorder, to include IBS, was incurred during, or was caused by, her active duty service.  In providing this opinion, the examiner should specifically discuss the recent diagnoses of IBS and gastroesophageal reflux disease in the Veteran's VA treatment records.  The examiner should consider the Veteran's in-service gastrointestinal complaints, as well as her in-service bilateral tubal ligation, in rendering any opinions.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner should provide a complete rationale for any opinions provided.  If additional examination is needed to render the above-requested opinion, such should be provided.

5. Schedule the Veteran for an appropriate VA examination for her incontinence claim.  The examiner should review the claims file, conduct any necessary tests and studies, and elicit a complete history from the Veteran, including any in-service injury.  All findings should be reported in detail.  

The examiner should then render an opinion as to whether it is at least as likely as not that the Veteran's incontinence (shown/diagnosed in her VA outpatient records) was incurred in, or caused by, her active duty service.  The examiner should consider the Veteran's reports of in-service urinary tract infections, as well as her in-service bilateral tubal ligation, in rendering any opinions. 

The examiner is advised that the term "as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide the underlying rationale for any opinions provided.

6. Conduct any additional development as necessary.

7. Then, readjudicate the appeals.  If the claims remand denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claims.  Her cooperation in VA's efforts to develop her claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2016).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


